 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDMervyn's and Linda Wynn, Petitioner, and RetailStore Employees Union Local 373, Retail ClerksInternational Association, AFL-CIOMervyn's and Retail Store Employees Union Local373, Retail Clerks International Association, AFL-CIO. Cases 20-RD 1448, 20-CA 13729, and 20-CA- 13827January 24, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 19, 1978, Administrative Law JudgeEardean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent and theCharging Party filed exceptions and supportingbriefs. The General Counsel filed limited cross-ex-ceptions and a brief opposing the Charging Party'sexceptions and supporting its limited cross-excep-tions and an additional brief opposing Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, limitedcross-exceptions, and briefs and has decided to af-firm the rulings, findings, and conclusions of the Ad-ministrative Law Judge and to adopt her recom-mended Order as modified herein.AMENDED REMEDYWe adopt the Administrative Law Judge's findingthat Respondent violated Section 8(a)(5) and (1) ofthe Act by instituting the new health plan withoutprior notification to the Union and without affordingthe Union an opportunity to bargain over thechange. While it is not apparent whether any em-ployees have suffered any losses as a result ofRespondent's unilateral change in health plans, as aprecautionary measure we shall order Respondent tomake employees whole for any such loss, with inter-est as set forth in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing&Heating Co., 138 NLRB 716 (1962). The Adminis-trative Law Judge's recommended Order and noticeare accordingly modified below.240 NLRB No. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent,Mervyn's, Napa, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly."(b) Make its employees whole for any losses theymay have suffered as a result of the unilateral changein health plans in the manner set forth in the Board'sAmended Remedy."2. Substitute the attached notice for that of theAdministrative Law Judge.11 is FURFIHER ORDERED) that the election conductedon March 10, 1978, in Case 20-RD-1448 be, and ithereby is, set aside and that a second election beconducted at such time and in such manner as theRegional Director deems appropriate.[Direction of Second Election omitted from publi-cation.]APPENDIXNoi ic. To EMPIOYI lSPosI FI) BY ORDER ()F 1: IINA] IONAI. LABOR R l.IO()NS BOARDAn Agency of the United States GovernmentWE WILL Nol refuse to bargain with RetailStore Employees Union Local 373, Retail ClerksInternational Association, AFL CIO, by unilat-erally changing the health benefits previously es-tablished by the terms of the collective-bargain-ing agreement between Respondent and theUnion which expired on March 31. 1978. Theappropriate unit is:All selling, and non-selling employees, includ-ing stock clerks, employed at our retail estab-lishment located at 1116 First Street, Napa,California: excluding guards and supervisorsas defined in the Act.WE WILL NO] maintain a rule prohibiting ouremployees from soliciting on behalf of a labororganization on our premises during their non-working time.WE Wl.l. NO promise our employees im-proved benefits to induce them to vote againstunion representation.WI: wit. N in any like or related mannerinterfere with, restrain, or coerce employees in MERVYN'S55the exercise of rights guaranteed in Section 7 ofthe Act.WE WILL restore the health plan which existedin our collective-bargaining agreement with theUnion which expired on March 31, 1978.WE WILL make our employees whole for anylosses they may have suffered as a result of ourunilateral change in health plans, with interest.WE WILL rescind the "Collections and Solicita-tions" rule in our employee manual to the extentthat it prohibits employees from soliciting on be-half of any labor organization on our premisesduring their nonworking time.MERVYN'SDECISIONSrATEMENT OF THE CASEEARLDFAN V S ROBBINS, Administrative Law Judge: Thiscase was heard before me in Napa, California, on July 25,1978. The charge in Case 20-CA 13729 was filed by RetailStore Employees Union Local 373, Retail Clerks Interna-tional Association, AFL-CIO, herein called the Union,and served on Respondent, Mervyn's, on March 17, 1978.The complaint in Case 20-CA 13729. which issued onMay 4, 1978, alleges that Respondent violated Section8(a)(l) of the National Labor Relations Act, as amended.The charge in Case 20-CA-13827 was filed by the Unionon May 5, 1978, and served on Respondent on Ma 8.1978.The petition in Case 20-RD 1448 was filed by LindaWynn, an individual, on January 30, 1978. Pursuant to aStipulation for Certification Upon Consent Election ap-proved on February 22, 1978, an election by secret ballotwas conducted on March 10, 1978, which resulted in 51ballots cast for and 54 cast against the Union, with 4 chal-lenged ballots, which were sufficient to affect the result ofthe election. On March 16, 1978, the Union filed timelyobjections to the election, copies of which were duly servedon Respondent.On May 23, 1978, the Regional Director issued andserved on the parties a report on challenged ballot andobjections and notice of hearing in which she recom-mended that the challenges to two ballots be sustained anddetermined that two of the objections raised matters identi-cal to those alleged as unfair labor practices in Case 20-CA-13729, which could best be resolved through a hearing,and that upon final disposition of the remaining objectionsand challenges, Cases 20-CA 13729 and 20-RD 1448would be consolidated.No exceptions having been filed to the RegionalDirector's report, on June 15, 1978, the Board issued anorder in which it adopted the Regional Director's recom-mendations and ordered that said cases be consolidated forpurposes of hearing. On June 20, 1978, the Regional Direc-tor issued an order consolidating said cases as directed bythe Board. On June 30, 1978, a complaint issued in Case20-CA-13827, alleging that Respondent violated Section8(a)(1) and (5) of the Act. On July 7, 1978, the RegionalDirector issued an order consolidating Case 20-CA 13827with Cases 20-RD- 1448 and 20-CA 13729.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bythe parties, I make the following:FINDINGS OF FACTI JRISI)ICTIONRespondent, a California corporation with a place ofbusiness in Napa, California, is engaged in the retail sale ofgeneral merchandise. Respondent, in the course and con-duct of its business operations during the 12-month periodpreceding the issuance of the complaint herein, receivedgross revenues in excess of $500,000 and during the sametime period purchased goods valued in excess of $50.000directly from suppliers located outside the State of Califor-nia.The complaint alleges, the answer admits, and I find thatRespondent is, and has been at all times material herein,an employer within the meaning of Section 2(2), (6), and(7) of the Act.11 LABOR ORGANIZATIONThe Union is. and at all times material herein has been.a labor organization within the meaning of Section 2(5) ofthe Act.III THE ALI.IGE(D UNFAIR LABOR PRA(TICESA. Preelection ConductThe Union and Respondent were parties to a collective-bargaining agreement effective by its terms from April 1.1975, to March 31, 1978, covering Respondent's selling andnonselling employees, including stock clerks, employed atRespondent's retail establishment in Napa, California.That contract contains a union-security clause requiringmembership in the Union and provides for health insur-ance coverage under the Union's welfare plan, with a re-quirement that an employee must work 64 hours per monthto be eligible for coverage.The undisputed testimony is that eligibility is determinedon a month-to-month basis. Thus an employee may be eli-gible for coverage during one month, ineligible for the nextmonth, and eligible again for the succeeding month, de-pending upon the number of hours worked in the monthwhich determines eligibility for any particular month. Oneemployee testified that the hours worked in any' one monthdetermine eligibility for health coverage during the follow-ing month.The decertification petition herein, which was filed onJanuary 30, 1978,' resulted in a Board-conducted electionheld on March 10. Of the approximately 114 eligible vot-ers, 51 voted for the Union, 54 voted against the Union,All dales herein ill he 1978 unless olhermlse indicatedMERVYN'S 55 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the ballots of 4 employees were challenged. Thereafterthe challenges of two of these ballots were sustained, andthe remaining two were insufficient to affect the results ofthe election.The disputed conduct herein occurred within the 2 or 3weeks preceding the election. During that period JohnPlummer, director of employee relations for allRespondent's stores, held meetings with various groups ofemployees in the Napa store.2During these meetings heexplained orally and through charts the wages and benefitspackage offered by Respondent at some of its nonunionstores in nearby counties and compared some of these ben-efits with the benefits available under the collective-bar-gaining agreement to the employees at the Napa store.Also at these meetings Respondent distributed to eachemployee a document of 13 pages setting forth a detailedcomparison of the Union's and the Mervyn's benefit pack-ages. Certain items as to medical benefits were markedwith an asterisk:MERVYN'S VS. NAPA RETAIL CLERKSMervyn's hospital room and board plan: *365-days/year (3-bed ward) fully paid; Napa R.C.'s plan:120-days per illness (3-bed ward) fully paid.Mervyn's hospital services: *all expenses are paidno limit; Napa's basic plan pays in full up to $1,000;balance to major medical.Mervyn's maternity care (normal delivery): *em-ployees pay only $200 deductible; Blue Cross pays thebalance; Napa's plan pays only $400; employee paysbalance.Mervyn's doctor's office visits: *pays 90 percent foreach visit; no maximum, no deductible; Napa pays upto $5 each visit (Ist visit during each 90-day period isnot covered); $400 yearly maximum.Mervyn's surgeon's fees: *90 percent paid; Napapays on 1964 RVS schedule at $5.50 per RVS unit,balance to major medical.Mervyn's prescription drugs: *$l deductible on firstprescription, $.50 deductible thereafter; Blue Crosspays balance; Napa R.C.: 90 percent paid.Mervyn's additional accident: *pays $500 per acci-dent; Napa pays $300 per accident.Mervyn's major medical maximum: *$300,000;Napa: $10,000.Mervyn's major medical deductible: *$100/80 per-cent paid after deductible; Napa: $200/80 percentpaid after deductible.Each of the 13 pages contained a disclaimer at the bottomwhich states:The above information is in response to your ques-tions regarding benefits comparison. It is not to beconstrued as a promise or suggestion that any changesin benefits are contingent upon the results of the elec-tion, regardless of the outcome.Several employees were pregnant, and during the meet-ings questions were directed to Plummer and thereafter to2 Each employee attended one meeting conducted by plummer.James Pucci, operations manager at the Napa store, con-cerning maternity benefits and the eligibility requirementsunder the Mervyn's health plan available in nonunionstores and the union health plan. Also, a number of em-ployees expressed concern that if the Union lost the elec-tion, they would lose their benefits on March 31 when thecollective-bargaining agreement expired.As to eligibility under the Mervyn's plan, Plummer ad-mits that he explained that in order to be covered under theMervyn's plan, an employee is required to average 20hours a week for 90 days. Once that requirement is met, theemployee becomes covered as of the first of the followingmonth. Eligibility to maintain coverage is reviewed by cor-porate personnel either every 4 months or every 6 months.If. upon review, it is found that an employee has consis-tently worked less than the requisite number of hours,someone from corporate personnel telephones either thestore director or the operations manager for the store toinquire why the employee's hours have been decreased.Plummer further explained that on a case-by-case basis,allowances are made for such reasons as illness. Before anyemployee is removed from coverage, someone from super-vision discusses with the employee the reason for the de-crease in hours, whether voluntary or involuntary, and theeffect it has on health plan coverage. The employee is thenrequired to sign a document stating that the employee isnot eligible or not available for work on a regular basis for20 or more hours a week and therefore understands thatMervyn's benefits will be discontinued. Plummer also testi-fied that it is Respondent's policy to make every effort toinsure that employees do not lose their benefits.During this same period of time, another series of meet-ings were conducted by Store Director Yvonne Irwin. Ba-sically, her presentation followed the same format asPlummer's in the comparison of wages and benefits. Also,she utilized a chart which showed the amount of savingsplus interest an employee would realize after I to 25 yearsif the amount of money paid to the Union in dues wasdeposited in a savings account. She emphasized that em-ployees had repudiated unions in other Mervyn's storesand were proceeding successfully without union represen-tation and that union representation was also not necessaryin the Napa store.The concern of pregnant employees also prompted sev-eral conversations, involving Pucci and Plummer, with re-gard to health coverage in the 2-3 weeks preceding theelection. Employee Margaret Dutra testified that, in Feb-ruary, shortly after she attended one of the Plummer meet-ings, she approached Pucci, asked if she could ask him aquestion, and stated that she would understand if he couldnot answer.3She then stated that part-time employees whoworked a minimum of 16 hours were eligible for unionbenefits and asked how they were going to get the 20 hoursrequired for coverage under the Mervyn's plan. Dutra firsttestified that Pucci replied, "Part-time people have to work20 hours a week." Then she testified that he replied, "Part-time people will get 20 hours a week." Then, on cross-examination, she again testified that Pucci replied, "Part-time people have to work 20 hours a week."She made this statement because during the meeting Plummer had saidRespondent could not make any promises due to the scheduled election. MERVYN'S57Dutra further testified that up to the week preceding theelection, she was scheduled to work 16 hours a week. Theweek following the conversation and the week precedingthe election, she worked 20 to 25 hours a week. It is unclearwhat week Dutra was referring to. Since the election wason a Friday, she could have meant the week ending Sun-day, March 12, or she could have meant the week endingSunday, March 5. However, her timecards show that dur-ing the week ending March 5, she worked 16.4 hours, andduring the week ending March 12. she worked 8 hours.Prior to that, she worked:Wk. Ending1-15-781-22-781-29-782-05-782-12-782-19 782-26-78No. of Hrs.11.828.316.922.124.017.024.0Dutra further testified that salesclerk Karen Choinardtold her that Pucci said part-time people would get 20hours a week. Choinard does not recall such a conversa-tion. Further, Choinard denied that Pucci ever told her thatpart-time employees would get 20 hours a week. Accordingto her, in February she requested that she be assigned to afull-time position. When she talked to Pucci regarding this,he explained that full time was 40 hours a week, short-timeregular was 20-39 hours a week, and part-time was under20 hours. He was reading this from the Mervyn's hand-book.Pucci did not testify specifically as to these conversa-tions. I credit Choinard, and I find, based on a consider-ation of Dutra's testimony as a whole, that Pucci told herthat part-time employees had to work 20 hours a week tobe eligible for Mervyn's benefits.Employee Kathy Spinelli testified that she and anotheremployee, Deborah Stephenson, had a conversation withPlummer. Spinelli asked if her baby would be covered.Plummer replied: "I can't make any promises. All I can tellyou is, you'll be taken care of." At that point Stephensonasked a question, and Plummer began talking to her.5Stephenson testified that this conversation occurred inthe latter part of February, shortly after she attended oneof the Plummer meetings. She testified in essential agree-ment with Spinelli. According to her, Plummer explainedsome differences between Kaiser and Blue Cross as towhen maternity coverage commenced.6Plummer also toldthem not to worry; the babies would be taken care of.Plummer did not testify as to this conversation.Stephenson also testified as to several conversations withPucci. According to her, on March 3 she went to Pucci'soffice and asked him if, in February, she had worked the4Actual hours worked might var? from scheduled hours.Spinelli testified that she was working 25 hours a week. Her timecardsfor the 8-week period ending March 5 averaged in excess of 20 hours aweek. Timecard records from Januar 8 Jul 9 show that no one workedthe same number of hours everN week.6 Spinelli had Blue Cross coverage. Stephenson had Kaiser Health Plancoverage.minimum of 64 hours required for coverage in April underthe Union's health plan. He looked at the schedule andsaid it appeared that she had worked the requisite numberof hours. She said she needed to know definitely. Puccisaid he would call the main office to inquire. He thenclosed the door and asked if she could trust him. Ste-phenson said she did not know. Whereupon Pucci showedher the wage scale for Mervyn's nonunion stores. Afterlooking at it, Stephenson said, according to that scale sheshould be receiving a wage rate of $3 an hour instead of the$2.69 rate she was currently receiving.Stephenson further testified that she asked if her preg-nancy would be covered if the Union lost the election. Puc-ci replied. "Your baby will be taken care of." At somepoint in the conversation, Pucci said, "Do you think I canlook you in the eyes and ask you to vote for Mervyn's andknow that I had caused you to go bankrupt having yourbaby, because you weren't covered and would have to payfor it yourself?" He made this latter statement two or threetimes. He also stated several times that he could make nopromises.The following Monday, March 6, Pucci called Ste-phenson at home and told her he had called the main officeand that she had worked sufficient hours to maintain cov-erage under the union health plan. On March 7 Stephensonapproached Pucci on the floor and told him that she hadcalled the Union and told them what Pucci had said thepreceding day, and the response she got was that theycould only wait to see if she received a letter stating thatshe had lost her benefits for April. According to Ste-phenson, Pucci replied, "With Mervyn's, you wouldn'thave that problem." Stephenson asked, "What if I becomesick and could not work the required hours?" Pucci alleg-edly replied, "You would not lose your benefits."On March 9 Stephenson telephoned Pucci from the salesfloor and inquired as to the procedure to follow to obtainmaternity leave. He told her all she needed was a statementfrom her doctor. About 10 or 15 minutes later, Pucci ap-proached Stephenson on the selling floor and repeatedwhat he had previously stated regarding maternity leave.According to Stephenson, they began talking, and sheasked him what the employee classifications in the Napastore would be if the Union was voted out, whether shewould be part time, full-time regular, or short-hour regu-lar.8Pucci allegedly replied that if the Union lost the elec-tion there would be only two classifications, full-time andshort-hour regular.Stephenson asked, "What about part time?" To whichPucci replied that when the contract expired, there wouldonly be the two classifications, but persons hired thereafterwould be part time. Stephenson asked if that meant thatshe would work 20 hours and be eligible for benefits. Puccisaid, "Yes, your baby will be taken care of." At some pointhe said, short-hour regulars worked 20 hours a week ormore.Pucci testified that in the weeks prior to the election,She had lost some time because of illness.Stephenson testified that she inquired because the Mervyn's handbook.which is distributed to all new employees. lists three classifications- full-time regular. short-hour regular, and part-time emplosees. The Napa storedid not have these classifications.MERVYN'S 57 58DECISIONS OF NATIONAL. LABOR RELATIONS BOARDStephenson came in to see him at least 12 times regardingher pregnancy and health coverage. He also recalls that thefirst such conversation involved her inquiry as to whethershe had worked the requisite hours for coverage under theunion health plan. He checked the schedules in his officeand told her it appeared that she was covered. Accordingto him, nothing else was said in this conversation.However, he does admit that in some conversation hediscussed the wages in Mervyn's Vallejo store,9and theclassifications of employees were touched upon as theylooked through the employees' handbook. According tohim, he quoted from the handbook in response to somequestion posed by Stephenson. He denies making any ref-erence regarding the Union being voted out.Pucci further testified that 2 or 3 days later, Stephensonapproached him on the selling floor and said she had somequestions to ask him regarding the Union. He told her tocome into the office when she was free. Within an hour.she came to his office and asked if her baby would becovered if the Union was voted out. He replied: "Debbie,first of all you know I can't make you any promises'0andI can't tell you-I don't know what's going to happen. Andif I did, I couldn't give you any promises. I know whatyou're going through and I feel sorry for you. But there'snothing I can tell you." He denies that there was any dis-cussion of wages or benefits.Pucci also testified that during this period, almost on adaily basis, Stephenson talked to him regarding her mater-nity leave or other problems incident to her pregnancy andaccomodations sought by her in the schedule. The onlyother conversation of any length which he recalls occurredin March prior to the election. According to Pucci, Ste-phenson came into his office extremely upset and crying.She said she didn't know what would happen if the Unionwas voted out with respect to delivery of her baby. Puccisaid he could not make any promises, he did not knowwhat was going to happen and he wanted her to under-stand that, and he knew how she felt.According to Pucci, he then closed the door' and at-tempted to calm her. He told her: "I know what you'regoing through, and this is all I can tell you with respect tothe election. Would you like my opinion?" She said "Yes."Pucci then said: "As far as I'm concerned, a union is notneeded in this store. That is my opinion, not theCompany's. No one else's but mine." Stephenson askedwhat wages would be at the Napa store if the Union wasvoted out. Pucci said, "I don't know, no one's told me."Pucci further testified that he wrote some notes as to thewage rates of salespersons at the Vallejo store, showedthem to Stephenson. and said, "This is what the sales peo-ple are getting in Vallejo." According to him, he neitherstated nor intimated that these rates would apply at theNapa store if the Union was voted out.He admits that he did tell Stephenson to trust him, but9 This is the store closest to the Napa store.m Pucci testified that the first time he met with Respondent's attorne., hewas instructed not to make ans promises or threats or engage in any interro-gations. Thereafter, during the Preelection campaign when employees askedhim questions, he would s;a he could not make an) promisesm Pucci testified that he closed the door hecause she was so upset. and hedid not want persons in the store to ohserve.he testified that he meant to trust his personal opinion thata union was not needed at the Napa store. He does notrecall mentioning looking her in the eye. He does not recalltelling Stephenson that if the Union lost the election therewould be only two classifications of employees or that Ste-phenson would be scheduled for at least 20 hours.Stephenson, in her testimony, denied that Pucci said hecould not tell her what would be put into effect at the Napastore if the Union lost the election. She further denied thatshe ever cried during these conversations with Pucci.Pucci also testified that he immediately reported thisconversation to Store Director Irwin and expressed hisfrustration that he was confronted with these employeeanxieties but had no answers.)2Ms. Irwin did not testify. Icredit Spinelli and Stephenson as to the conversation withPlummer. Their testimony is mutually corroborative and isundenied. I also credit Stephenson as to the various con-versations with Pucci. She impressed me as an honest, reli-able witness. Her testimony as to Plummer's statement wascorroborated -and much of her testimony as to the con-versations with Pucci is admitted by him. As to those critic-al portions which he denied, I note that the statementswere quite similar to the undenied statement by Plummerand that Pucci testified that he looked to Plummer to fur-nish him information which he could pass on to employeesregarding benefits available following the expiration of theunion contract. I further note that although Pucci testifiedthat he complained to Irwin regarding his lack of knowl-edge as to benefits following the expiration of the contract,Irwin was not called to testify in corroboration thereof.Also, Respondent did, in fact, grant the benefit coverage,just as Plummer and Pucci allegedly promised.I find that Plummer violated Section 8(a)( ) of the Actby his statement to Spinelli and Stephenson that their ba-bies would be taken care of and Pucci's statement to Ste-phenson that her baby would be taken care of; Pucci'sstatement, during a discussion as to whether her pregnancywould be covered. "Do you think I can look you in theeyes and ask you to vote for Mervyn's and know that I hadcaused you to go bankrupt having your baby, because youweren't covered and would have to pay": and Pucci's state-ment that all current unit employees would be in classifica-tions which would receive health benefits but that personshired thereafter would be part time (not eligible for suchbenefits). These statements constituted a promise that ifthe Union lost the election. Respondent would institute itsown benefit plan, and unit employees would be coveredthereby even though they did not work the required num-ber of hours. The fact that these statements were accompa-nied by self-serving assertions that no promises could bemade does not detract from their essential character aspromises. Ralej's, Inc.. 236 NLRB 971 (1978).I have carefully considered, and reject, Respondent's ar-gument that even if the statements were made, they wereisolated and not of a nature that would interfere with theSection 7 rights of employees. During the preelection cam-paign, it became very clear that the issue of health benefitswas of prime importance to a number of employees, andl According to Pucci, he did not know, until April I what changes, if any,would be made MERVYN'S59Respondent obviously seized upon this method of gainingan advantage.I further find, in the context of a conversation whereother promises of benefit were made, that Pucci showingStephenson the wage rate for Mervyn's nonunion storesconstituted a promise of benefit in violation of Section8(a)(1) of the Act.B. Postelection ConductStephenson testified that on April , Pucci told her thatemployee Diane Borgia's baby was born that day, and shewas covered under the Mervyn's plan, not the union plan,which meant that she only had to pay $200 of the deliverycost instead of the $1.400 she would have paid under theunion plan, since the union plan paid only $200. She askedif she would be covered under the Mervyn's plan eventhough she was not working 20 hours a week. Pucci repliedyes, even though she was working only 16 hours a week,she would be covered by Mervyn's benefits.Pucci does not deny this conversation. He does state thaton April I. he called Stephenson and the other women whowere really concerned to tell them the good news regardingthe health coverage. He further testified that 2 or 3 daysafter the election, Stephenson came into his office. She saidit looked like the Union was voted out and inquired as tothe status of benefits. Pucci said: "You know I still- amnot allowed to make any promises. Furthermore, I don'tknow what's going to happen with the benefits. We haven'treceived any certification of the election yet, so I don'tknow what the results of that are going to be."About 10 days later, according to Pucci, Stephensonagain asked him if she would be covered by Mervyn's ben-efits. He replied: "Debbie, I'm still the same as I was be-fore. I don't know anything. I can't tell you." Thereafter inMarch, almost identical conversations occurred on one ortwo occasions with Stephenson and also with other preg-nant employees.On April I Respondent put into effect a new health planfor employees at the Napa Store. It is the same plan that isin effect at other Mervyn's stores. Under the Kaiser optionit provides for full maternity care after pregnancy is con-firmed. The Blue Cross option provides full maternity careafter $100 deductible for hospital costs and $100 deduct-ible for professional costs.Stephenson testified that on April 1. Plummer distrib-uted to employees in the employees lounge pamphlets de-scribing the Mervyn's health plan and enrollment forms.Plummer said that the Napa store employees were alreadycovered by the Mervyn's health plan as of the precedingmidnight, but he wanted them to fill our and return theenrollment forms.Stephenson testified that prior to April 1., she worked a16-hour week and continued to do so after April I., untilshe went on maternity leave on May 2.1) Nevertheless, shei As with all other employees. Stephenson did not work the same numberIof hours each week. although she may have been scheduled for the samenumber. lowever. her tinecards show that eof the 17 weeks In 1978 prior toher maternit lease, she worked 20 or more hours in onls 5 veeks After thenew health plan went into effect. she worked 20 hours during onl I week.was covered by the Mervyn's health plan. Plummer testi-fied that as far as he knows, all the employees in the Napastore prior to the election were covered under the unionhealth plan, and all the employees in the Napa store afterthe election were covered under the Mervyn's health plan.Pucci testified that as far as he knows everyone who wascovered under the union health plan was covered under theMervyn's health plan. Employees hired since April I mustwait 90 days before receiving coverage.Union Steward Frank Barrows testified without contra-diction that after April , Plummer held employee meetingsto explain the health plan. At the meeting attended by Bar-rows, Plummer told them the amount that Diane Borgiahad saved in maternity costs through coverage under theMervyn's plan as compared with what she would have paidunder the union plan.On April 9 Respondent sent a letter addressed to theNorthern California Retail Clerks-Employers Fund signedby Plummer, the body of which states:In view of the decertification election held atMervyn's Napa store, we wish to inform you theMarch payments forwarded to the United CaliforniaBank will be the final payments to the Pension andHealth & Welfare funds.If you have any questions. please feel free to callme.Respondent gave no notification to the Union. 4The complaint in Case 20-CA 13827 alleges that on orabout April 1. Respondent granted employees increasedemployment opportunities and benefits to induce employ-ees not to support the Union. The increased employmentopportunities refer to the allegation that Respondent grant-ed employees increased hours of work to insure coverageunder the Mervyn's health plan. The record does not sup-port this.Although the timecards show some general increase inhours worked, Respondent's sales also increased. The workhours allocated to the selling departments are computedaccording to a formula which attaches significant weight tothe volume of sales. Further, the timecards do not revealany clear-cut situation of employees who worked less than20 hours prior to April 1 working 20 or more hours afterApril 1. The number of hours fluctuated sometimes asmuch as 8 or 10 hours both before and after April 1.Also, hours are allocated by management to depart-ments, not to individual employees. The department man-agers allocate the hours to individual employees. Barrows,manager of the boys department and union steward, testi-fied that he schedules the humber of hours worked by eachperson in his department, and he was given no instructionsto grant each employee a minimum of 20 hours.In these circumstances I find the evidence insufficient toestablish that the working hours of any employee were in-creased for other than legitimate business reasons. Accord-ingly, I find that Respondent did not violate Section 8(a)( I )of the Act by granting employees increased employmentopportunities.14 Ihe complaint does not allege that Respondent violated the Act b,ceasing pension contributions. nor was evidence adduced to establish that infact Respondent ceased making pension contributionsMERVYN'S 59 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint also alleges that Respondent violatedSection 8(a)(l) and (5) of the Act by instituting the newhealth plan without prior notification to the Union andwithout affording the Union an opportunity to bargainconcerning such change. Respondent argues that it merelytook steps to insure that the employees had unbrokenhealth insurance coverage. The argument is based onRespondent's assertion in its brief that following the elec-tion, the union plan was no longer available to the employ-ees.However the record does not support this contention. Atthe most, the record shows only that some employees wereconcerned that such would be the situation. There is noevidence that Respondent ever attempted to ascertain whatthe Union's position was. Certainly there is no evidencethat the Union ever notified Respondent that coveragewould cease.I find Respondent's motives suspect. During the preelec-tion campaign it had discovered an area of great concernto some of its employees, and it immediately took steps tosecure an advantage in the event of another election. Itextended its coverage to all unit employees who had beencovered under the union plan, and it did so without regardto the requirements that employees at other stores and unitemployees hired after the election must meet for the samecoverage. Further, just in case some employees had missedthe full extent of its largess, Respondent informed them ofthe financial advantage that had accrued to the Borgiafamily as a result of this unilateral change.In view of the timely filing of objection to the March 10election, the question concerning representation had notbeen resolved as of April I, when Respondent put intoeffect a new health plan. The legal obligation of an em-ployer, in these circumstances, is to await resolution by theBoard of the question concerning representation before in-stituting any changes in the working conditions of unit em-ployees. Any doubt as to the Union's majority status isirrelevant, and the presumption of majority flowing fromthe recently expired contract continues until such resolu-tion. Turbodyne Corporation, Gas Turbine Division, 226NLRB 522 (1976). Accordingly, I find that Respondentviolated Section 8(a)(l) and (5) of the Act by instituting thechange in health plan.C. The No-Solicitation RuleThe Mervyn's handbook which is distributed to all em-ployees at the time of hire states on pages C-2 and D-2,respectively: 15COLLECTIONS AND SOLICITATIONSCollections and solicitations are not allowed on theCompany premises at any time. This policy includesI The parties stipulated that these excerpts from the handbook be re-ceived into evidence as one of General ('ounsel's exhibits. Later. Respon-dent placed into evidence what purported to be the handbook from whichthese excerpts were taken. However. although p. (-2 is identical t, theexcerpted p. C-2. there is no page D 2 in the handbook There is no sub-stantive difference between p. C 2 and p. D 2.collections and solicitations of any kind by any outsid-er regardless of the purpose.You may not solicit for any purpose during yourworking time or solicit fellow employees during theirworking time.Soliciting or collecting in violation of these rules inany Mervyn's location is grounds for dismissal.COLIECTIONS AND SOLICITATIONSCollections and solicitations are not allowed on theCompany premises at any time. This policy includedcollections and solicitations of any kind by any outsid-er regardless of the purpose.No employee may solicit for any purpose during theworking time of either the soliciting or the solicitedemployee.Soliciting or collecting in violation of these rules inany Mervyn's location is grounds for dismissal.The complaint in Case 20-CA-13827 alleges that sinceNovember 5, 1977, Respondent has maintained a rule for-bidding solicitation anywhere on its premises, includingnonwork areas. Respondent argues that the first paragraphof the rule applies solely to outsiders.I reject this argument. At best, the rule is ambiguous. Asthe rule is written, a reasonable conclusion on the part ofemployees would be that they could solicit onRespondent's premises only at the risk of losing their jobs.See Chrysler Corporation, 227 NLRB 1256; The DezurikDivision General Signal Corporation, 234 NLRB 914 (1978).Accordingly, I find that by mainting a rule forbidding so-licitations on its premises, Respondent has violated Section8(a)(1) of the Act. Paceco, 237 NLRB 464 (1978).D. The Representation ProceedingThe objections involved herein state:(4) Prior to the election, supervisory representativesof the Employer made promises to employees that ifthe Union was decertified, employees would be guar-anteed twenty hours of work per week, would sufferno loss of medical benefits, notwithstanding the termi-nation of the health insurance program specified inthe collective bargaining agreement and, moreover, as-sured employees that they would be making moremoney under non-Union conditions than they wereand are under and pursuant to the collective bargain-ing agreement.(I 1) Employees were promised that if they voted inthe election and the election resulted in the decertifi-cation of the Union, such employees would be guaran-teed sufficient work to qualify for benefits availablethrough employment with the Company and that newemployees hired after would not be given such guaran-tee.Although I have found that Respondent did not promise MERVYN'S61employees a guaranteed number of hours as alleged in theobjections, the essence of the objections is that Respondentpromised health coverage notwithstanding that certain unitemployees did not work the required number of hours,conduct which I have found to be violative of Section8(a)(l) of the Act. I further find that such conduct alsointerfered with the employees' exercise of a free and un-trammeled choice in the election held on March 10, 1978.16Accordingly, I shall recommend that the said election beset aside and that a new election be held at such time as theRegional Director deems appropriate.CONCLUSIONS OF LAW1. Respondent, Mervyn's, is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All selling and nonselling employees, including stockclerks, employed at the Employer's retail establishment lo-cated at 1116 First Street, Napa, California, excludingguards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein the Union has been, and isnow, the exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5. By unilaterally changing the health benefits previouslyestablished by the terms of the collective-bargaining agree-ment between Respondent and the Union which expiredon March 31, 1978, Respondent has engaged in and is en-gaging in unfair labor practices affecting commerce withinthe meaning of Section 8(aXl) and (5) of the Act.6. By maintaining a rule prohibiting its employees fromsoliciting on behalf of a labor organization on its premisesduring their nonworking time, Respondent has engaged in,and is engaging in, unfair labor practices in violation ofSection 8(a)(1) of the Act.7. By promising employees improved benefits to inducethem to vote against union representation, Respondent hasengaged in unfair labor practices in violation of Section8(a)(l) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Respondent has not engaged in the other unfair laborpractices alleged in the complaints herein.10. By its conduct, as set forth above, in paragraphs 6and 7, Respondent has interfered with its employees' free-dom of choice in selecting a bargaining representative, and16 Specifically, and in accordance with the findings heretofore made, Irecommend that Objections 4 and II be sustained. I have fully consideredand reject Respondent's argument that this conduct was not sufficient towarrant setting the election aside. As noted above, this was an issue of greatconcern to some employees, and the vote was close I place no reliance onStephenson's assertion that she was not influenced by Pucci's statements.This was very obviously a matter of grave concern to her. I further recom-mend that the maintenance of the no-solicitation rule is objectionable con-duct sufficient to warrant the setting aside of the election. The De:urikDivision General Signal Corporolion, suprasuch conduct warrants setting aside the election conductedon March 10, 1978, in Case 20-RD-1448.17THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record and pursuant toSection 10(c) of the Act, I hereby recommend the follow-ing:ORDERI8The Respondent, Mervyn's, Napa, California, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Unilaterally changing the health benefits previouslyestablished by the terms of the collective-bargaining agree-ment between Respondent and the Union which expiredon March 31, 1978.(b) Maintaining a rule prohibiting its employees fromsoliciting on behalf of a labor organization on Respon-dent's premises during their nonworking time.(c) Promising employees improved benefits to inducethem to vote against union representation.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Pending resolution of the existing question concern-ing representation of the employees in the appropriate unit,restore the health plan which existed in its collective-bar-gaining agreement with the Union, which expired onMarch 31, 1978.(b) Rescind the "Collections and Solicitations" rule in itsemployee manual to the extent that it prohibits employeesfrom soliciting on behalf of any labor organization onRespondent's premises during their nonworking time.(c) Post at its Napa, California, store copies of the at-tached notice marked "Appendix."'9Copies of said notice,on forms provided by the Regional Director for Region 20,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately171 have carefully considered Charging Party's argument that a bargain-ing order is warranted to remedy the violations of Sec. 8(aX ) found herein.However. I conclude that the effects of Respondent's misconduct can beerased through more traditional remedies and that a bargaining order is notappropriate herein.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48 of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaives for all purposes.5 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."MERVYN'S 61such conduct warrants setting aside the election conducted 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that Objections 4 and I I besustained. I further recommend that the maintenance ofthe no-solicitation rule is objectionable conduct sufficientto warrant the setting aside of the election. Accordingly, Irecommend that the election held on March 10, 1978, beset aside and a second election by secret ballot be conduct-ed at such time and in such manner as the Regional Direc-tor deems appropriate.